EXHIBT 10.7




MUTUAL TERMINATION AGREEMENT







MUTUAL TERMINATION AGREEMENT (the “Agreement”), dated as of May 11, 2007, by and
between HEPALIFE TECHNOLOGIES, INC., a Florida corporation, (the “Company”), and
FUSION CAPITAL FUND II, LLC, an Illinois limited liability company (the
“Buyer”).




WHEREAS, the Buyer and the Company mutually desire to terminate the Common Stock
Purchase Agreement dated as of January 20, 2006, by and between the Company and
the Buyer (the “Purchase Agreement”).  All capitalized terms used in this
Agreement that are not defined in this Agreement shall have the meanings set
forth in the Purchase Agreement;







NOW THEREFORE, the Company and the Buyer hereby agree as follows:




1.

TERMINATION OF THE PURCHASE AGREEMENT.  




The Purchase Agreement, and the other Transaction Documents between the Buyer
and the Company related to the Purchase Agreement (other than this Agreement,
that certain Registration Rights Agreement between the Company and Buyer dated
as of January 20, 2006, the “Registration Rights Agreement”) are hereby
terminated effective as of the date hereof and any and all rights, duties and
obligations arising thereunder or in connection with the Purchase Agreement, and
the Transaction Documents (other then the Registration Rights Agreement and this
Agreement) are now and hereafter fully and finally terminated, provided,
however, that (i) the representations and warranties of the Buyer and Company
contained in Sections 2 and 3 of the Purchase Agreement, (ii) the
indemnification provisions set forth in Section 8 of the Purchase Agreement,
(iii) the agreements and covenants set forth in Section 11 of the Purchase
Agreement, and (iv) the Registration Rights Agreement, shall survive such
termination and shall continue in full force and effect (the “Surviving
Obligations”).




2.

MUTUAL GENERAL RELEASE.  




Except as may arise under or in connection with this Agreement and the Surviving
Obligations, the Company and the Buyer hereby release and forever discharge each
party hereto and its predecessors, successors and assigns, employees,
shareholders, partners, managing members, officers, directors, agents,
subsidiaries, divisions and affiliates from any and all claims, causes of
actions, suits, demands, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments whatsoever in law or in equity, whether known or unknown,
including, but not limited to, any claim arising out of or relating to the
transactions described in the Purchase Agreement and Transaction Documents
(other than the Registration Rights Agreement or the Surviving Obligations)
which any party hereto had, now has or which its heirs, executors,
administrators, successors or assigns, or any of them, hereafter can, shall or
may have, against any party hereto





--------------------------------------------------------------------------------

or such parties predecessors, successors and assigns, employees, shareholders,
partners, managing members, officers, directors, agents, subsidiaries, divisions
and affiliates, for or by reason of any cause, matter or thing whatsoever,
whether arising prior to, on or after the date hereof, provided, however, that
(i) this Agreement, (ii) the Surviving Obligations including, but not limited
to, the Registration Rights Agreement, shall continue in full force and effect
as the legal, valid and binding obligation of each party thereto enforceable
against each such party in accordance with its terms.




3.

MISCELLANEOUS.




(a)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Chicago, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.




(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.




(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or





2







--------------------------------------------------------------------------------

enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.




(e)

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:




If to the Company:

HepaLife Technologies, Inc.

60 State Street, Suite 700

Boston, MA 02109

Telephone:

800-518-4879

Facsimile:

604-659-5029

Attention:  

Chief Executive Officer




If to the Buyer:

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

Telephone:

312-644-6644

Facsimile:

312-644-6244

Attention:

Steven G. Martin







or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.




(f)

Publicity; Non-Disclosure.  The Company agrees to file with the SEC a Report on
Form 8-K regarding this agreement by no later than 5:00 pm Eastern Time, May 15,
2007.  The Company hereby unconditionally agrees that without the prior written
consent of the Buyer, the Company shall not issue any other press release or
make any other public disclosure of any kind whatsoever with respect to (i) the
Buyer, its employees, its managers, or any of its affiliates, (ii) the Purchase
Agreement or the transactions contemplated under the Purchase Agreement, (iii)
this Agreement, and (iv) the termination of the Purchase Agreement.  In
addition, the Company





3







--------------------------------------------------------------------------------

hereby unconditionally agrees that without the prior written consent of the
Buyer, the Company shall not make any other written or verbal communication of
any kind whatsoever with respect to (i) the Buyer, its employees, its managers,
or any of its affiliates, (ii) the Purchase Agreement or the transactions
contemplated under the Purchase Agreement, (iii) this Agreement, and (iv) the
termination of the Purchase Agreement.




(g)

Rule 144.  With a view to making available to the Buyer the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Buyer to sell any of its shares of Common
Stock to the public without registration ("Rule 144"), the Company agrees to
fully cooperate in the prompt removal of restrictive legend from any Common
Stock share certificates delivered to the Company by the Buyer provided that an
opinion of Buyer’s counsel in customary form that registration is not required
under the Securities Act of 1933 or similar state laws in compliance with Rule
144 is delivered together with the certificates.




(h)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Buyer, including by merger or consolidation.
 The Buyer may not assign its rights or obligations under this Agreement.




(i)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement.




(k)

No Strict Construction.  The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.




(l)

Changes to the Terms of this Agreement.  This Agreement and any provision hereof
may only be amended by an instrument in writing signed by the Company and the
Buyer.  The term "Agreement" and all reference thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.




(m)

Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.








4







--------------------------------------------------------------------------------

(n)

Entire Agreement.  This Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  The Company acknowledges
and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.







*     *     *     *

IN WITNESS WHEREOF, the Buyer and the Company have caused this Mutual
Termination Agreement to be duly executed as of the date first written above.







THE COMPANY:




HEPALIFE TECHNOLOGIES, INC.







By: /s/ Harmel S. Rayat

Name: Harmel S. Rayat

Title: Secretary/Treasurer




BUYER:




FUSION CAPITAL FUND II, LLC

BY: FUSION CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.







By: /s/ Steven G. Martin

Name:

  Steven G. Martin

Title:

  President














5





